On Application for Rehearing.
The application is based principally upon fact. The defendant-claims that on his reconventional demand, damages should have been allowed for twenty-nine days instead of fifteen days.
We have re-examined the record and have found that the manager, of defendant’s plantation testified that the first cars to be used on the road in question were received between the 86h and 10th of October, and that the 'whole eighty cars were ready for use fifteen days from the day the first car arrived.
This statement, we think, is supported by the weight of the testimony of the other witnesses and sustains the correctness of the-number of days fixed by the decree.
With reference to the item for alleged extra work, in that respect-also we have found no cause to alter our decree.
Rehearing refused.